DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction 
Applicants amended base claim 2 now requiring that menin inhibitor treatment be conducted only in the presence of elevated MEIS1 expression levels.  This rendered moot the prior art rejections of record (see, below).
The scope of the Markush search of “menin inhibitor” has been extended to the compound depicted below, referred to as Compound 208: 

    PNG
    media_image1.png
    266
    514
    media_image1.png
    Greyscale
 .
Compound 208 maps to formula (I-B) of instant claim 13, wherein ring H is 9 membered bicyclic heterocycle substituted with R50, wherein R50 is C2 alkyl, which is independently substituted with three halogens, L1 is -N(R51)-, where R51 is hydrogen, ring A is 6 membered heterocycle, m is 0, L2 is CH2, ring B is a 9 membered bicyclic heterocycle substituted with (RB)n where n is 2 and RB is CH3 and -CN, L3 is C2 alkyl, and ring C is 5 membered heterocycle substituted with (RC)p where p is 1 and RC is R50, which is -N(R52)2 where R52 is =O and C2 alkenyl. The examiner interprets a bicyclic heterocycle as a species of heterocycle, in this case for rings H and B. A search for this Markush Extension retrieved applicable art. Therefore, the Markush search will not be extended to additional species of “menin inhibitor” (following Markush search practice) in/for/during this Office Action.  See “SEARCH 6” in enclosed search notes. 
Note that the full scope of base claim 2 has not yet been searched for prior art and double patent art.  Only Applicants’ elected menin inhibitor and the extended Markush search to the menin inhibitor of compound 208 (see, above) have been searched per claim 2 method for prior art and double patent art. 
Applicants elected menin inhibitor and the Markush search extension as defined, above, read on claims 2, 13, 14, 128-129, 146, 148, and 150-157. 
Claims 15-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.
Additional Markush searching will not be made in the After Final. Applicants are invited to submit RCE to resume additional Markush searches over additional species of “menin inhibitor”.  Applicants can expedite allowance by further limiting base claim 2 adding structural limitations to “menin inhibitor”.
Current Status of 16/494,556
This Office Action is responsive to the amended claims of 06/01/2022. 
Claims 2 and 13 are amended. Claims 14, 128-129, 146, 148, and 150-157 are previously presented. 
Claims 2, 13-14, 128-129, 146, 148, and 150-157 have been examined on the merits. 
Priority
This application is a national stage entry of PCT/US18/23804, filed 03/22/2018, which claims priority to 62/635,256, filed 02/26/2018, which claims priority to 62/577,640, filed on 10/26/2017, and to 62/561,119, filed 09/20/2017, which claims priority to 62/476,710, filed on 03/24/2017. 
Claims have support from 62/635,256 therefore, 02/26/2018 is assigned as the instant application’s effective filing date. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of 06/01/2022. 
The Examiner has reviewed the claim amendments and Reply of 06/01/2022. 
Applicants revised claim 2 so that the method of claim 2 only screens for elevated MEIS1 expression levels and administers a menin inhibitor if elevated MEIS1 expression levels are present. 
Therefore, the anticipatory rejection against claims 2, 13, 14, 128, and 129 as being unpatentable over WU (paragraphs 15-17 of the Previous Office Action) is withdrawn. Applicants amended base claim 2 such that it is now drawn to a method of treating the claimed leukemias comprising:  (a) screening the subject for the presence of elevated MEIS1 expression levels; and (b) administering any menin inhibitor to the subject of elevated MEIS1 expression levels are determined to be present.  WU does not anticipate the method in which the subject is first screened for elevated MEIS1 expression levels and then treated with a menin inhibitor if elevated MEIS1 expression levels are determined to be present. 
Applicants amended base claim 2 as described, above.  WU does not teach the method in which the subject is first screened for elevated MEIS1 expression levels and then treated with a menin inhibitor if elevated MEIS1 expression levels are determined to be present.  None of the secondary references HOLLINK, PATEL, and/or THOL remedy the deficiencies of WU.  Therefore, the obviousness rejection against claims 2, 13, 14, 128, 146, 148, and 150-157 as being unpatentable over WU in view of HOLINK, PATEL, and THOL (see paragraphs 18-21 in previous Office Action) is withdrawn. 
The double patenting rejection (see paragraphs 22-23 of previous Office Action) against claims 2, 13, 14, 128, 129, 146, 148, and 150-157 as being unpatentable over WU in view of HOLLINK, PATEL, and THOL is withdrawn for the same rationale as was cited for the anticipatory and obviousness prior art rejections:  WU (U.S. 10,781,218 B2), does not teach the Applicant-amended method in which the subject is first screened for elevated MEIS1 expression levels and then treated with a menin inhibitor if elevated MEIS1 expression levels are determined to be present.  None of the secondary references HOLLINK, PATEL, and/or THOL remedy the deficiencies of WU.  Furthermore, Examiner has reviewed applicants’ remarks of 06/01/2022 and has found them persuasive.
Applicants’ focus on the following Remarks (summarized, below) with Examiner’s Response: 
Applicants submit that the currently amended claims are patentably distinct over the whole of the disclosure of WU in view of HOLLINK, PATEL, and THOL. 
Examiner agrees, supra. WU does not teach administering the menin inhibitor if elevated expression levels are present.
Response to Amendment 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 13-14, 128, 129, 146, 148, and 150-157 are rejected under 35 U.S.C. 103 as being unpatentable over: 
GREMBECKA (WO 2016/040330 A1), 
in view of 
KLAUS (WO 2016/025635 A2), 
in view of 
HOLLINK (Hollink et al., “NUP98/NSD1 characterizes a novel poor prognostic group in acute myeloid leukemia with a distinct HOX gene expression pattern”, Blood, 118 (2011), pp. 3645-3656), previously provided to Applicants in PTO-892 dated 03/01/2022 
in view of
PATEL (Patel et al., “Acute Myeloid Leukemia with IDH1 or IDH2 Mutations: Frequency and Clinicopathologic Features”, American Journal of Clinical Pathology, Volume 135, Issue 1, January 2011, Pages 35–45, previously provided to Applicants in PTO-892 dated 03/01/2022), 
and in view of
THOL (Thol et al., “Incidence and Prognostic Influence of DNMT3A Mutations in Acute Myeloid Leukemia”, Journal of Clinical Oncology 29, no. 21 (July 20, 2011) pages 2889-2896, previously provided to Applicants in PTO-892 dated 03/01/2022).

The instant claim 2 is drawn to treating acute myeloid leukemia or acute lymphoblastic leukemia by screening for MEIS1, and administering a menin inhibitor if subject has elevated MEIS1 expression levels. The instant claim 13 and 14 provide a structure for the menin inhibitor. The instant claims 128 and 129 are drawn to a method of reducing an expression of a target gene, especially MEIS1. The instant claim 146 is drawn to a method where the subject has been tested for the presence of nucleoporin 98 (hence referred to as NUP98), mutation in the nucleophosmin gene (NPM1), mutation in the DNA (cytosine-5)-methyltransferase 3A (DNMT3A) gene, mutation in the FMS-like tyrosine kinase-3 (FLT3) gene, mutation in the isocitrate dehydrogenase 1 (IDH1) gene, mutation in the isocitrate dehydrogenase 2 (IDH2) gene, or mixed lineage leukemia (MLL) gene amplification. The instant claim 148 is drawn to a method where the subject has been tested for the presence of an MLL rearrangement, partial tandem duplication of MLL, or elevated MEIS1 expression levels.  The instant claim 150 is drawn to testing the subject for MLL rearrangement. The instant claim 151 is drawn to testing the subject for partial tandem duplication of MLL. The instant claim 152 is drawn to testing the subject for the presence of the mutation in NPM1. The instant claim 153 is drawn to testing the subject for presence of NUP98. The instant claim 154 is drawn to testing the subject for presence of a mutation in IDH1 gene. The instant claim 155 is drawn to testing the subject for presence of a mutation in IDH2 gene. The instant claim 156 is drawn to testing the subject for presence of mutation in DNMT3A gene. The instant claim 157 is drawn to testing the subject for presence of mutation in FLT3.

Determining the scope and contents of the prior art:
GREMBECKA teaches using menin inhibitors to treat acute myeloid leukemia (AML) or acute lymphoblastic leukemia (ALL) (paragraphs [0003]-[0005] and [0081]). GREMBECKA further teaches a decrease in MEIS1 levels measured via RT-PCR (paragraphs [00345] and [00509]). To measure a decrease in MEIS1 levels, a baseline (i.e. pretreatment measurement) must be established in order to compare with the posttreatment measurement. Thus, when GREMBECKA teaches measuring a decreased in a MEIS1 level, GREMBECKA inherently teaches taking a measurement of MEIS1 before administering a menin inhibitor. This helps teach claims 2, 128, and 129. 
GREMBECKA also teaches Compound 208 as a menin inhibitor, shown below:

    PNG
    media_image1.png
    266
    514
    media_image1.png
    Greyscale
 (page 206), or pharmaceutically acceptable salt thereof (paragraph [00108]).
Compound 208 maps to formula I-B of instant claim 13, wherein ring H is 9 membered bicyclic heterocycle substituted with R50, where R50 is C2 alkyl, which is independently substituted with three halogens, L1 is -N(R51)-, where R51 is hydrogen, m is 0, ring A is 6 membered heterocycle, L2 is alkylene CH2, ring B is a 9 membered bicyclic heterocycle substituted with (RB)n where n is 2 and RB is CH3 and -CN, L3 is alkylene CH2, and ring C is 5 membered heterocycle substituted with (RC)p where p is 1 and RC is R50, which is -C(O)(R52) where R52 is C2 alkenyl. The examiner interprets a bicyclic heterocycle as a species of heterocycle, in this case for rings H and B. This teaches claim 13-14. Note, compound 208, above, is a species/compound of both generic formulas 1 and 2 (GREMBECKA page 3), wherein H is  
    PNG
    media_image2.png
    128
    202
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    138
    185
    media_image3.png
    Greyscale
 (a substituted 9 membered bicyclic heterocycle), L1 is NR51, R51 is hydrogen, L2 is alkylene CH2, B is a substituted 9 membered bicyclic heterocycle where two Ras form a bridge (making reference L), L3 is alkylene CH2, and C is substituted 5 membered heterocycle.  
KLAUS teaches a combination treatment of formula (1), depicted below, 

    PNG
    media_image4.png
    413
    626
    media_image4.png
    Greyscale
, or pharmaceutically acceptable salts thereof, for treating cancers, such as AML or ALL (paragraph [007] and [0307] and page 98 and page 123). KLAUS teaches administering an additional therapeutic agent such as a menin inhibitor (paragraph [0182]). KLAUS teaches the steps of detecting the level of MEIS1 in a sample from the subject and selecting, based on the presence of the increased level of MEIS1, a combination therapy for treating leukemia (paragraph [0326]). KLAUS’s teachings are personalized medicine, which determines the responsiveness of a combination therapy (paragraph [0327]). KLAUS also teaches that the fusion of MLL upregulates HOX genes such as MEIS1, and also teaches patients with these types of leukemias have a very poor prognosis (35% five year survival) (paragraph [0003]). KLAUS further teaches that the association of menin with MLL fusion proteins upregulates the expression of HOX genes, such as MEIS1, and impairs the proliferation and differentiation of hematopoietic cells leading to leukemia development (paragraph [0003] and [0562]). This helps teach claims 2, 128, and 129. 
HOLLINK teaches screening for NUP98 fusion in patients with AML (page 3649 column 2), which helps teach instant claims 146 and 153. HOLLINK also teaches screening for MLL-rearrangement via measuring HOXA expression levels (page 3653, column 1), which helps teach claim 148. HOLLINK teaches NUP98 fusion and HOXA expression levels as “an independent predictors for poor prognosis” (HOLLINK pages 3645 and 3653). This helps teach claims 153.
PATEL teaches screening for Exon 4 mutations in codon R132 of IDH1 and codon R172 of IDH2 using PCR amplification followed by Sanger sequencing in patients with AML (page 36, column 2), which helps teach the instant claims 146, 154, and 155. Patel teaches “Gene mutations in AML provide useful markers for diagnosis and for monitoring response to therapy and also provide information useful in assessing prognosis and making therapeutic decisions” (PATEL page 35). 
THOL teaches screening for mutations in DNMT3A, NPM1, FLT3, CEBPA, IDH1, IDH2, MLL1, NRAS, WT1, WT1 SNPrs16754, and mixed lineage leukemia (MLL) gene amplification, specifically MLL5 gene, MLL partial tandem duplication (MLL-PTD), in patents with AML (page 2889), which helps teach instant claims 146, 148, 150-152, and 154-157. THOL direct sequenced the mutations (see “Analysis of DNMT3A mutations” page 2890).  THOL teaches “Survival analysis of DNMT3A mutated compared with wild-type patients in all investigated patients with AML showed a significant negative prognostic effect of DNMT3A mutations for overall survival that remained significant in multivariate analysis (THOL page 2895).
Ascertaining the differences between the prior art and the claims at issue:
While GREMBECKA teaches administering a menin inhibitor to treat AML or ALL (paragraphs [0003]-[0005] and [0081]), helps to teach screening for elevated MEIS1 levels, and teaches Compound 208: 

    PNG
    media_image1.png
    266
    514
    media_image1.png
    Greyscale
 (page 206), GREMBECKA does not teach administering a menin inhibitor only if elevated MEIS1 expression levels are determined to be present and does not teach screening for mutations in NUP98, NPM1, DNMT3A, FLT3, IDH1, IDH2, mixed lineage leukemia (MLL) gene amplification, presence of an MLL rearrangement, or partial tandem duplication of MLL according to claims 146, 148, and 150-157. 
While KLAUS teaches the steps of detecting the level of MEIS1 in a sample from the subject and selecting, based on the presence of the increased level of MEIS1, a combination therapy for treating leukemia (paragraph [0326]), KLAUS does not teach a specific example of a menin inhibitor or the menin inhibitor of instant claims 13-14 used to treat AML or ALL. 
	While HOLLINK teaches screening for NUP98 fusion (page 3649 column 2), and screening for the presence of an MLL rearrangement via measuring HOXA expression levels (page 3653, column 1), HOLLINK does not teach a method of treating acute myeloid leukemia or acute lymphoblastic leukemia, does not teach screening for elevated MEIS1 expression levels, does not teach compounds and methods of inhibiting the interaction of menin, or reducing expression of target gene such as MEIS1. 
	While PATEL teaches screening for mutations in IDH1 and IDH2 (page 36, column 2), PATEL does not teach a method of treating acute myeloid leukemia or acute lymphoblastic leukemia, does not teach screening for elevated MEIS1 expression levels, does not teach compounds and methods of inhibiting the interaction of menin, or reducing expression of target gene such as MEIS1. 
While THOL teaches screening for mutations in DNMT3A, NPM1, FLT3, IDH1, IDH2, mixed lineage leukemia (MLL) gene amplification specifically MLL5 gene, MLL partial tandem duplication (MLL-PTD), and others (page 2889), THOL does not teach a method of treating acute myeloid leukemia or acute lymphoblastic leukemia, does not teach screening for elevated MEIS1 expression levels, does not teach compounds and methods of inhibiting the interaction of menin, or reducing expression of target gene such as MEIS1.
Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in leukemia therapeutics useful for treating acute myeloid leukemia or acute lymphoblastic leukemia, and possesses the technical knowledge necessary in using personalized medicine and screening for gene expression to make adjustments to the treating regimen of leukemia to optimize/enhance clinical outcomes for patients.  

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 2, 13-14, 128, 129, 146, 148, and 150-157 are prima facie obvious in light of the combination of references GREMBECKA, KLAUS, HOLLINK, PATEL, and THOL. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of GREMBECKA and KLAUS to arrive at the method of instant claim 2. 
An artisan would be motivated to optimize treating acute myeloid leukemia (AML) or acute lymphoblastic leukemia (ALL) in a subject in need of treatment, by using the personalized treatment regimens of KLAUS in which a menin inhibitor is administered to treat ALL and AML if elevated levels of MEIS1 are detected (KLAUS para [007]; [0307]; and [0326]).  Since elevated MEIS1 levels are prognostic factors indicating a poor patient survival (KLAUS [0003]), the artisan would be expected to detect the MEIS1 levels from a subject’s sample and select, based on the presence of the increased level of MEIS1, a combination therapy comprising a menin inhibitor, such as the compound 208 of GREMBECKA:  
    PNG
    media_image1.png
    266
    514
    media_image1.png
    Greyscale
(GREMBECKA page 206), which GREMBECKA teaches is well-known in the prior art for treating ALL and AML (GREMBECKA paragraphs [0003]-[0005] and [0081]; and KLAUS paragraph [0325]-[0326]). The artisan would be additionally motivated to reduce the expression of a target gene MEIS1 because upregulated MEIS1 leukemias have a poor prognosis (KLAUS [0003]). The artisan would expect administering a menin inhibitor to lower MEIS1 levels, since the association of menin with MLL fusion proteins is the cause of elevated MEIS1 levels (KLAUS [0003]). This teaches all the limitations of claims 2, 13-14, 128, and 129.

It would have been obvious for one of ordinary skill in the art to add screening other markers of AML or ALL such as NUP98 fusion, for mutations IDH1 and IDH2, and for mutations in DNMT3A, NPM1, FLT3, CEBPA, IDH1, IDH2, MLL1, presence of MLL rearrangement, a partial tandem duplication of MLL (from HOLLINK, PATEL, and THOL respectively), thereby arriving at the methods of the instant application. 
The artisan would be motivated to test for the following screening markers in any treatment of AML or ALL (such as that taught by GREMBECKA and KLAUS, cited above) which correlate with poor prognosis for AML and ALL:  NUP98 fusion, mutations in IDH1 and IDH2, and mutations in DNMT3A, NPM1, FLT3, CEBPA, IDH1, IDH2, MLL1, presence of MLL rearrangement, and a partial tandem duplication of MLL (HOLLINK pages 3645 and 3653; PATEL pages 35-36; and THOL page 2895). 
By testing for these screening markers, the artisan would expect to appropriately tailor treatment to patients in order to improve the prognosis and clinical outcomes of AML and ALL. This teaches the limitations of claims 146, 148, and 150-157.
Applicants can render moot this obviousness rejection and cut down on future Markush search extensions to other “menin inhibitors” using similar obviousness logic as above by further limiting base claim 2 with structural limitations of the “menin inhibitor”.
This rejection is properly made FINAL as it is necessitated by 1) Applicants’ claim amendments and 2) Markush search practice.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable as written.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

An art search for the method of claim 2 did not retrieve any new applicable prior art. See “SEARCH 6” (Expert search) in enclosed search notes. 
A review of the instant application’s inventor/assignee/owner names within “SEARCH 6” STN search results did not retrieve any double patent references. 
Furthermore, a review of the instant applications inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references. See “SEARCH 1” through “SEARCH 4” in enclosed search notes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             


/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625